                                    Glenn R. Kantor – SBN: 122643
                                1    E-mail: gkantor@kantorlaw.net
                                    Alan E. Kassan – SBN: 113864
                                2    E-mail: akantor@kantorlaw.net
                                    Andrew M. Kantor – SBN 303093
                                3    E-mail: akantor@kantorlaw.net
                                    KANTOR & KANTOR, LLP
                                4   19839 Nordhoff Street
                                    Northridge, CA 91324
                                5   Telephone: (818) 886-2525
                                    Facsimile: (818) 350-6272
                                6
                                  Attorneys for Plaintiff,
                                7 SUSAN MULLIN

                                8
                                                                    UNITED STATES DISTRICT COURT
                                9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                               10

                               11 SUSAN MULLIN,
                                                                                         CASE NO. 17-cv-05223-RS
                               12                 Plaintiff,                             STIPULATION TO CONTINUE DATES AS
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13                                                        MODIFIED BY THE COURT
  19839 Nordhoff Street




                                           vs.
       (818) 886 2525




                               14 AMERICAN INCOME LIFE INSURANCE
                                  COMPANY,
                               15
                                            Defendants.
                               16

                               17

                               18          Plaintiff and defendants, by and through their respective counsel of record, hereby stipulate

                               19 as follows:

                               20          Whereas, the discovery cut-off date is presently set for December 7, 2018;

                               21          Whereas, events (deemed critical to the resolution of the case by Plaintiff) took place after

                               22 the filing of the Plaintiff’s complaint and Defendant’s answer, which altered the nature of the

                               23 dispute;

                               24          Whereas, additional discovery is required by both parties to properly litigate this dispute;

                               25          Whereas, the parties also have reignited settlement discussions and will be mediating this

                               26 case, and are in the process of agreeing on a mediator and satisfactory date;
                               27          Whereas, the parties are desirous of continuing all discovery deadlines for ninety (90) days

                               28 as follows:

                                                                                        1
                                                               STIPULATION TO CONTINUE DISCOVERY CUT OFF DATE
                                1               •   All non-expert discovery to be completed by March 7, 2019;

                                2               •   Parties to designate experts according to FRCP 26(a)(2) by February 5, 2019

                                3               •   Parties to designate supplemental and rebuttal experts according to FRCP 26(a)(2) by

                                4                   March 7, 2019

                                5               •   Parties to complete all expert discovery according to 26(b)(4) by April 7, 2018;

                                6            Whereas, the parties are further desirous of continuing the trial dates accordingly:

                                7               •   Final pretrial conference to be held on May 23, 2019 June 26, 2019.

                                8               •   Jury trial to commence on June 10, 2019 July 8, 2019.

                                9
                               10            IT IS SO STIPULATED and respectfully submitted by counsel listed below.
                               11

                               12 Dated:                                           KANTOR & KANTOR, LLP
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street




                                                                                   By
       (818) 886 2525




                               14                                                            Andrew M. Kantor
                                                                                             Glenn R. Kantor
                               15                                                            Attorneys for Plaintiff
                               16                                                            SUSAN MULLIN

                               17
                                    Dated:                                         HINSHAW & CULBERTSON LLP
                               18
                                                                                   By:
                               19                                                            Royal F. Oakes
                               20                                                            Attorneys for Defendant
                                                                                             AMERICAN INCOME LIFE INSURANCE
                               21                                                            COMPANY

                               22

                               23 Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding signatures, Andrew M.

                               24 Kantor hereby attests that concurrence in the filing of this document and its content has been

                               25 obtained by all signatories listed.

                               26
                               27

                               28

                                                                                         2
                                                              STIPULATION TO CONTINUE DISCOVERY CUT OFF DATE
                                1                                               ORDER

                                2
                                          Having reviewed the parties’ Stipulation to Continue the Discovery Cutoff Date, and for
                                3
                                    Good Cause Shown,
                                4
                                          IT IS HEREBY ORDERED as follows:
                                5
                                          That the cutoff date for discovery will be continued an additional ninety (90) days from
                                6
                                    December 7, 2018 to March 7, 2019.
                                7

                                8
                                    DATED: November 8, 2018                    ____________________________________
                                9                                              Honorable Richard Seeborg
                                                                               U.S. District Court Judge
                               10

                               11

                               12
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14

                               15

                               16

                               17

                               18

                               19

                               20
                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28

                                                                                     3
                                                          STIPULATION TO CONTINUE DISCOVERY CUT OFF DATE
